Citation Nr: 1632584	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased (compensable) rating for left ear hearing loss.

REPRESENTATION


Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for a compensable rating for left ear hearing loss.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.  

Pursuant to the Veteran's request, he was originally scheduled for a Board video-conference hearing in October 2013.  The record indicates that the hearing was re-scheduled for a date November 2013.  However, the Veteran failed to report for the November 2013 hearing.  As he has not provided good cause for failing to appear and has not requested a rescheduling of the hearing, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the March 2011 claim for increase, audiometric testing has revealed hearing acuity no worse than a Level VI in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.85 (Diagnostic Code 6100), 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 
      
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A pre-rating letter dated in March 2011 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Also, the March 2011 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided, to the extent possible.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on the claim, prior to appellate consideration, is required.   

The Board notes, as explained below  that the most recent audiological information of record  upon which to evaluate the Veteran's hearing  of record is dated in March 2012.  More recently,  in July 2013, the Veteran was scheduled for an audiology examination to determine the severity of his left ear hearing loss; however, the Veteran failed to report to the scheduled examination, and has neither provided good cause for the failure to appear, nor requested rescheduling of the examination.  Under these circumstances, the Board will, as the AOJ did, consider the claim on the basis of the evidence currently of record.  But see 38 C.F.R. § 3.,655(b) (2015) (providing for denial as a matter of law, under certain circumstances, when the Veteran fails to report to an examination scheduled in connection with, inter alia, an increased rating claim).  See also Morris v. Derwinski, 1 Vet. App. 260, 264   (1991 and Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA'a duty to assist is not a one-way street.  .

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v, Nicholson, 20 Vet. App. 537. 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic 

impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  
38 C.F.R. §§ 3.383(a)(3), 4.85(f).  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made)  See  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).  Therefore, the following  analysis is undertaken with the possibility that "staged rating" may be appropriate.  

The Veteran generally contends that the severity of his left ear hearing loss warrants a higher rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a higher rating for left ear hearing loss must be denied.


The report of an April 2011 VA audiology examination reflects speech recognition ability, using the Maryland CNC Word List, of 96 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
50
50
70
70
60

Since the right ear is not service connected, a roman numeral I is used in Table VII of 38 CFR 4 85. 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Applying the method for evaluating hearing loss to the Apri 2011 testing results reveals Level II hearing in the left ear, according to Table VI.  Combining Level I hearing for the right ear and Level II hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R.  § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in the left ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

The report of a May 2012 VA audiology examination reflects speech recognition ability, using the Maryland CNC Word List, of 94 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
65
75
70
80
72

The results show rhe Veteran to have an exceptional pattern of hearing loss in the left ear because pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4,000 Hertz) is 55 decibels or more; thus, Table VI or VIA is for application, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.  Since the right ear is not service connected, roman numeral I is used in Table VII of 38 CFR 4 85.  Applying the method for evaluating hearing loss to the May 2012 testing results reveals, according to Table VI, Level II hearing in the left ear; and, according to .  to Table VIA, Level VI hearing in the left ear.  Thus, Table VIA is for application, because it results in the higher numeral.  Combining Level I hearing for the right ear and Level VI hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R.  § 4.85, Diagnostic Code 6100.  

The Board notes that the claims file includes treatment records which pertain to VA treatment received by the Veteran through June 2013.  These records demonstrate that the Veteran continued to be followed during that time for left ear hearing loss and that he had been issued hearing aids.  Nonetheless, they do not include any testing results that may be  considered in evaluating the Veteran's left ear hearing loss.  

In view of the above, the Board finds that the currently assigned noncompensable  rating for the Veteran's left ear hearing loss, throughout the course of the appeal, is appropriate.

In evaluating the disability under consideration, the Board has considered the Veteran's general assertion that a higher rating is warranted.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board notes that, in the audiology examination reports of record, the audiologists did not identify any alleged functional effects of the Veteran's left ear hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447  (2007)); 38 C.F.R. § 3.321.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis, here, neither the Veteran nor his representative has asserted the Veteran's entitlement to an extra-schedular rating for left ear hearing loss, and such is not otherwise raised by any evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Notably, the record does not reflect that neither the Veteran nor is his representative has alleged any specific functional effects associated with the Veteran's left ear hearing loss.  On these facts, the Board finds that the absence of a full discussion as to the  functional effects of the Veteran's left ear hearing loss does not render the audiology examination reports of record inadequate for rating purposes.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of the Veteran's left ear hearing loss, pursuant to Hart, and the claim for higher rating must be denied.   In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An increased (compensable) rating for left ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


